Citation Nr: 1120572	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, secondary to service connected right knee disability. 

2.  Entitlement to service connection for a lumbar spine disability, secondary to service connected right knee disability. 

3.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with torn meniscus, status post arthroscopy times two. 

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of motion. 

5.  Entitlement to specially adapted housing. 

6.  Entitlement to a special home adaptation grant. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to July 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a September 2008 rating decision, the RO denied service connection for a left knee disability and lumbar spine disability, and continued the 20 percent evaluation for residuals of a right knee injury with torn meniscus, status post arthroscopy times two and the 10 percent evaluation for degenerative joint disease of the right knee with limitation of motion.  In an April 2010 rating decision, the RO denied entitlement to specially adapted housing and a special home adaptation grant.  In April 2011, the Veteran and his spouse presented testimony before the undersigned Acting Veterans Law Judge in a videoconference hearing.  A copy of the transcript has been associated with the claims folder. 

The issues of service connection for a left knee disability and a lumbar spine disability, and increased ratings for residuals of a right knee injury with torn meniscus, status post arthroscopy times two and degenerative joint disease of the right knee with limitation of motion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for entitlement to specially adapted housing be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for entitlement to a special home adaptation grant be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to specially adapted housing have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal for entitlement to a special home adaptation grant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

During his April 2011 videoconference hearing before the undersigned, the Veteran indicated that he was withdrawing the issues of entitlement to specially adapted housing and a special home adaptation grant.  This is reflected in the hearing transcript of record. 

Because the Veteran has clearly indicated his wish to withdrawal the appeals, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeals  and they are therefore dismissed.


ORDER

The appeal for entitlement to specially adapted housing is dismissed.

The appeal for entitlement to a special home adaptation grant is dismissed.


REMAND

The Veteran contends that his left knee and lumbar spine disabilities are due to his service-connected right knee disabilities, and that his right knee disabilities are more disabling than contemplated by the current 20 and 10 percent evaluations.  For the reasons discussed herein, the Board finds that further development is warranted before these claims can be adjudicated. 

At his April 2011 hearing, the Veteran testified that he receives regular treatment  from the VA Medical Center in Lexington, Kentucky.  Review of the claims folder shows that the last VA treatment records in the claims folder are dated in October 2010.  Additionally, the Veteran indicated that he and his physician at the VA Medical Center have discussed that his left knee and lumbar spine disabilities are related to his service-connected right knee disabilities.  The Veteran stated that he would obtain a letter from the physician which would provide a nexus between the left knee and lumbar spine disability and the service-connected right knee disabilities.  The record was held open for 30 days for the Veteran to obtain and submit a letter from his physician.  To date, that letter has not been associated with the claims folder.  Therefore, on remand, all outstanding VA treatment records and to the extent feasible any outstanding opinions must be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded an examination for his right knee disabilities in July 2010 and during his April 2011 hearing, he indicated that his disabilities had worsened overall since he was last examined.  Specifically, he testified that he was wheelchair bound.  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, a contemporaneous examination of the Veteran's right knee disabilities is necessary to accurately assess his current disability picture.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's treatment records from the VA Medical Center in Lexington, Kentucky dated from October 2010 to the present.  All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  To the extent possible, assist the Veteran in obtaining any nexus opinion which his treating physician at VA may have prepared with regard to the left knee and lumbar spine disabilities.  

All attempts to obtain this evidence should be documented in the claims folder.

If VA is unable to secure this evidence, VA must notify the Veteran and (a) identify the specific evidence VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  Schedule the Veteran for an examination to determine the current level of severity of his right knee disabilities. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should indicate whether, and to what extent, the Veteran has any instability in his right knee.

The examiner should also provide an opinion concerning the impact of the right knee disabilities on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


